              Case 1:20-cv-08759-VEC Document 1 Filed 10/20/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                           :
JDM IMPORT CO. INC., MG                                    :   Case No.: 20-cv-08759
WORLDWIDE LLC, and ASIA PACIFIC                            :
JEWELRY, L.L.C.                                            :
                                                           :    COMPLAINT
                                    Plaintiffs,            :
                                                           :    JURY TRIAL REQUESTED
                  – against –                              :
                                                           :
AMIT SHAH and THE JEWELRY CO.,                             :
                                                           :
                                    Defendants.
----------------------------------------------------------x

         Plaintiffs JDM Import Co. Inc. (“JDM”), MG Worldwide LLC (“MG Worldwide” or

“MGW”), and Asia Pacific Jewelry, L.L.C. (“Asia Pacific,” together with JDM and MG

Worldwide, the “JDM Entities” or “Plaintiffs”), by their attorneys, Moses & Singer LLP, as and

for their complaint against Defendants Amit Shah and The Jewelry Company (“Defendants”)

allege as follows:

                                      PRELIMINARY STATEMENT

         1.       This action arises out of the intentional and brazen efforts of an Indian company

and its unscrupulous principal to steal the hard-earned business of a family-owned New York

luxury goods and jewelry business.

         2.       Following the break-up of a joint venture which included the parties, Defendants

undertook a campaign of intentional interference with some of Plaintiffs’ most lucrative business

relationships.

         3.       Defendants’ targeted deception and wrongful interference caused a significant

deterioration in these business relationships and at least $6,000,000 (six million dollars) in

damages, which Plaintiffs seek to rectify by this action.




4637039 018256.0101
              Case 1:20-cv-08759-VEC Document 1 Filed 10/20/20 Page 2 of 6




                                           THE PARTIES

         4.       JDM is a domestic business corporation authorized to do business in the State of

New York with a principal place of business at 115 West 45th Street, 9th Floor, New York, New

York 10036.

         5.       MGW is a domestic limited liability company authorized to do business in the

State of New York with a principal place of business at 115 West 45th Street, 9th Floor, New

York, New York 10036.

         6.       Asia Pacific is a domestic limited liability company authorized to do business in

the State of New York with a principal place of business at 115 West 45th Street, 9th Floor, New

York, New York 10036.

         7.       Upon information and belief, Amit Shah is an individual residing in India. Shah

is the Chief Executive Officer of The Jewelry Co.

         8.       Upon information and belief, The Jewelry Co. is a foreign entity based in India

and organized under the laws of India. The Jewelry Co. is a division of Shree Ramkrishna

Exports Pvt. Ltd (“SRK”).

                                  JURISDICTION AND VENUE

         9.       This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §

1332, as there is complete diversity and the amount in controversy exceeds $75,000.

         10.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a substantial

part of the events or omissions giving rise to the claims occurred in this judicial district.




4637039 018256.0101
                                                  2
             Case 1:20-cv-08759-VEC Document 1 Filed 10/20/20 Page 3 of 6




                                               FACTS

         11.      The JDM Entities are a New York family-owned jewelry business which, by

2013, was selling approximately $45 million in wholesale jewelry annually to major retailers in

New York and around the United States.

         12.      The JDM Entities’ clients include Signet Jewelers, Macy’s, Helzberg’s Diamond

Shops, and numerous other well-known retailers of fine jewelry.

         13.      Signet Jewelers has been a customer of the JDM Entities since 2003.

         14.      Signet Jewelers bought the “Zales” brand of jewelry in 2014.

         15.      Zales has been a customer of the JDM Entities since 2002.

         16.      On or about April 1, 2015, the JDM Entities and other JDM-related entities

entered into a joint venture with SRK and SRK-related entities (including Defendant The

Jewelry Co.) (the “Joint Venture”), with the intent of creating a worldwide diamond jewelry

business.

         17.      In or about August, 2017, without warning, SRK and its related entities –

including The Jewelry Co. – unilaterally purported to terminate the Joint Venture as of the end of

August 2017.

         18.      Defendants Amit Shah and The Jewelry Co. subsequently began a deliberate and

concerted effort to wrongfully interfere with the JDM Entities’ existing and prospective business

relationships, including those that the JDM Entities had cultivated long before the Joint Venture

was formed.

         19.      For example, on October 27, 2017, Defendant Shah wrote an e-mail to several

employees of Signet Jewelers (the owner of Zales), stating in pertinent part:




4637039 018256.0101
                                                  3
             Case 1:20-cv-08759-VEC Document 1 Filed 10/20/20 Page 4 of 6




         I am sure you are aware that the partnership between MGW and SRK (us) has
         been dissolved and unfortunately it has not ended well.

         I understand that a lot of your PO’s and orders are held up in production
         which I don’t think MGW will be able to deliver this season.

         I have a proposal for you to help you in this situation….


         20.      Defendant Shah’s statement that MGW would not be able to deliver or fulfill

orders was false and fraudulent, and was made with malicious intent solely to harm the JDM

Entities.

         21.      Defendants’ actions had a substantial detrimental effect on Plaintiffs’ business

relationship with Signet Jewelers, and particularly with Zales.

         22.      As a result of Defendants’ wrongful interference with Plaintiffs’ business

relationships, the JDM Entities’ revenue from Signet Jewelers (and particularly from Zales) has

been diminished by at least $6,000,000 (six million dollars) to date.

         23.      Upon information and belief, Defendants have similarly sought to interfere

wrongfully and maliciously with other business relationships of Plaintiffs’.

         24.      Upon information and belief, as a result of that other wrongful and malicious

interference with Plaintiffs’ business relationships, Defendants have caused Plaintiffs to suffer

additional damages.

                                    COUNT I
                 TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS
                                  (New York law)

         25.      The JDM Entities repeat and re-allege the allegations set forth in paragraphs 1

through 25 as if more fully set forth herein.

         26.      The JDM Entities had existing and prospective business relationships with their

customer Signet Jewelers, including with Zales.




4637039 018256.0101
                                                  4
              Case 1:20-cv-08759-VEC Document 1 Filed 10/20/20 Page 5 of 6




         27.      Defendants were aware these relationships existed before the Joint Venture was

formed, while the Joint Venture was ongoing, and after the Joint Venture was dissolved.

         28.      Defendants intentionally interfered with and undermined the JDM Entities’

existing and prospective business relationships with Signet Jewelers, and particularly with Zales.

         29.      Defendants employed wrongful means and acted with malicious intent in

interfering with and undermining JDM Entities’ business relationships by communicating with

Signet Jewelers (the owner of Zales) in a false and fraudulent manner, and with malicious intent

solely to harm the JDM Entities.

         30.      Defendants’ intentional interference by wrongful means and with malicious intent

caused substantial injury to Plaintiffs’ business relationships with Signet Jewelers, and

particularly with Zales.

         31.      As a direct and proximate result of the above-described conduct by Defendants,

Plaintiffs have suffered monetary damages in an amount to be determined at trial but believed to

exceed $6,000,000 (six million dollars), plus interest.

         32.      The actions of Defendants were willful and wanton, and warrant the imposition of

punitive damages.

  WHEREFORE, Plaintiffs demand judgment as follows:

         A.       In favor of the JDM Entities and against the Defendants, on Count One, in an

                  amount to be determined at trial, but believed to be in excess of $6,000,000 (six

                  million dollars), plus interest;

         B.           An award of attorney’s fees and costs;

         C.           An award of punitive damages;




4637039 018256.0101
                                                      5
              Case 1:20-cv-08759-VEC Document 1 Filed 10/20/20 Page 6 of 6




         D.       Together with applicable interest and for such other and further relief as is just

                  and proper.



Dated: New York, New York
       October 20, 2020



                                                         MOSES & SINGER LLP
                                                         Attorneys for Plaintiffs

                                                         By: /s/ Gregory Fleesler ____________
                                                                 Lawrence Ginsburg
                                                                 Gregory Fleesler
                                                                 Michael Rosenberg
                                                         The Chrysler Building
                                                         405 Lexington Avenue
                                                         New York, New York 10174
                                                         Tel: (212) 554-7800




4637039 018256.0101
                                                    6
